— As the result of a collision of two automobiles, Bernard Gottheim commenced in the City Court of the City of New York, Queens County, on July 10, 1953, an action against Edward Miro for damages for injury to person and property (Action No. 2). Miro instituted an action for damages for personal injuries against Gottheim on April 3, 1954, in the Supreme Court, Queens County (Action No. 1). Gottheim appeals from an order granting Miro’s motion removing the city court action and consolidating it with the Supreme Court action. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. The City Court action is ready for trial. The Supreme Court action will not be reached for nearly four years. In the light of this fact and the diligent commencement of the City Court action, it was an improper exercise of discretion to grant the motion for consolidation. (Casanave v. Robbins, 262 App. Div. 873; Friedman v. Kleinman, 275 App. Div. 715; Lichtenstein v. Lapadula <& Villiani Trucking Gorp., 283 App. Div. 721.) Nolan, P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.